IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                  September 2020 Term
                                                     FILED
                                                 October 16, 2020
                                                      released at 3:00 p.m.
                       No. 19-0879                EDYTHE NASH GAISER, CLERK
                                                  SUPREME COURT OF APPEALS
                                                       OF WEST VIRGINIA



           LAWYER DISCIPLINARY BOARD,
                    Petitioner

                           V.

               E. LAVOYD MORGAN, JR.,
          A Member of the West Virginia State Bar,
                       Respondent
________________________________________________________

             Lawyer Disciplinary Proceedings
                     No. 17-05-329
                     No. 17-05-523
                     No. 17-02-554
                     No. 17-05-574
                     No. 18-03-081
                     No. 18-05-236
                     No. 18-05-240
                     No. 18-05-246
                     No. 18-05-268
                     No. 18-05-276
                     No. 18-05-282
                     No. 18-05-284
                     No. 18-05-304
                     No. 18-05-312
                     No. 18-05-313
                     No. 18-05-314
                     No. 18-05-343
                     No. 18-05-370
                     No. 18-05-418
                     No. 18-05-490
                     No. 19-03-135
                     No. 19-05-152
     LAW LICENSE ANNULLED AND OTHER SANCTIONS IMPOSED
      _________________________________________________________

                         Submitted: September 2, 2020
                            Filed: October 16, 2020


Rachael L. Fletcher Cipoletti           Lonnie C. Simmons
Chief Lawyer Disciplinary Counsel       DIPIERO SIMMONS MCGINLEY &
Jessica Donahue Rhodes                  BASTRESS, PLLC
Lawyer Disciplinary Counsel             Charleston, West Virginia
Office of Lawyer Disciplinary Counsel   Attorney for the Respondent
Charleston, West Virginia
Attorneys for the Petitioner


JUSTICE JENKINS delivered the Opinion of the Court.
                              SYLLABUS BY THE COURT


              1.     “A de novo standard applies to a review of the adjudicatory record

made before the [Lawyer Disciplinary Board] as to questions of law, questions of

application of the law to the facts, and questions of appropriate sanctions; this Court gives

respectful consideration to the [Board’s] recommendations while ultimately exercising its

own independent judgment. On the other hand, substantial deference is given to the

[Board’s] findings of fact, unless such findings are not supported by reliable, probative,

and substantial evidence on the whole record.” Syllabus point 3, Committee on Legal

Ethics v. McCorkle, 192 W. Va. 286, 452 S.E.2d 377 (1994).



              2.     “Rule 3.16 of the West Virginia Rules of Lawyer Disciplinary

Procedure enumerates factors to be considered in imposing sanctions and provides as

follows: ‘In imposing a sanction after a finding of lawyer misconduct, unless otherwise

provided in these rules, the Court [West Virginia Supreme Court of Appeals] or Board

[Lawyer Disciplinary Board] shall consider the following factors: (1) whether the lawyer

has violated a duty owed to a client, to the public, to the legal system, or to the profession;

(2) whether the lawyer acted intentionally, knowingly, or negligently; (3) the amount of

the actual or potential injury caused by the lawyer’s misconduct; and (4) the existence of

any aggravating or mitigating factors.’” Syllabus point 4, Office of Lawyer Disciplinary

Counsel v. Jordan, 204 W. Va. 495, 513 S.E.2d 722 (1998).




                                              i
              3.     “Aggravating factors in a lawyer disciplinary proceeding are any

considerations or factors that may justify an increase in the degree of discipline to be

imposed.” Syllabus point 4, Lawyer Disciplinary Board v. Scott, 213 W. Va. 209, 579
S.E.2d 550 (2003).



              4.     “Mitigating factors which may be considered in determining the

appropriate sanction to be imposed against a lawyer for violating the Rules of Professional

Conduct include: (1) absence of a prior disciplinary record; (2) absence of a dishonest or

selfish motive; (3) personal or emotional problems; (4) timely good faith effort to make

restitution or to rectify consequences of misconduct; (5) full and free disclosure to

disciplinary board or cooperative attitude toward proceedings; (6) inexperience in the

practice of law; (7) character or reputation; (8) physical or mental disability or impairment;

(9) delay in disciplinary proceedings; (10) interim rehabilitation; (11) imposition of other

penalties or sanctions; (12) remorse; and (13) remoteness of prior offenses.” Syllabus

point 3, Lawyer Disciplinary Board v. Scott, 213 W. Va. 209, 579 S.E.2d 550 (2003).



              5.     “In deciding on the appropriate disciplinary action for ethical

violations, this Court must consider not only what steps would appropriately punish the

respondent attorney, but also whether the discipline imposed is adequate to serve as an

effective deterrent to other members of the Bar and at the same time restore public

confidence in the ethical standards of the legal profession.” Syllabus point 3, Committee

on Legal Ethics v. Walker, 178 W. Va. 150, 358 S.E.2d 234 (1987).

                                             ii
Jenkins, Justice:

             This lawyer disciplinary proceeding against E. Lavoyd Morgan (“Mr.

Morgan”) was brought to this Court by the Office of Disciplinary Counsel (“ODC”) on

behalf of the Lawyer Disciplinary Board (“LDB”). The Hearing Panel Subcommittee

(“HPS”) of the LDB recommended the following disposition in its report to this Court: that

Mr. Morgan’s license to practice law be annulled; that Mr. Morgan refund monies to

specified clients; that Mr. Morgan comply with the mandates of Rule 3.28 1 of the West


             1
                 Rule 3.28 states, in full:

                     (a) A disbarred or suspended lawyer shall promptly
             notify by registered or certified mail, return receipt requested,
             or by first-class mail with the prior consent of the Office of
             Disciplinary Counsel, all clients being represented in pending
             matters, other than litigated or administrative matters or
             proceedings pending in any court of agency, of the lawyer’s
             inability to act as a lawyer after the effective date of disbarment
             or suspension and shall advise said clients to seek legal advice
             elsewhere. Failure of a disbarred or suspended lawyer to notify
             all clients of his or her inability to act as a lawyer shall
             constitute an aggravating factor in any subsequent disciplinary
             proceeding.

                      (b) A disbarred or suspended lawyer shall promptly
             notify by registered or certified mail, return receipt requested,
             or by first-class mail with the prior consent of the Office of
             Disciplinary Counsel, each of the lawyer’s clients who is
             involved in litigated or administrative matters or proceedings
             pending, of the lawyer’s inability to act as a lawyer after the
             effective date of disbarment or suspension and shall advise said
             client to promptly substitute another lawyer in his or her place.
             In the event the client does not obtain substitute counsel before
             the effective date of the disbarment or suspension, it shall be
             the responsibility of the disbarred or suspended lawyer to move
             pro se in the court or agency in which the proceeding is pending
             for leave to withdraw as counsel. The notice to be given to the
                                              1
Virginia Rules of Lawyer Disciplinary Procedure unless he has submitted such as part of

his immediate suspension in Case No. 19-0885; 2 and that he pay the costs of these

proceedings pursuant to Rule 3.15 3 of the West Virginia Rules of Lawyer Disciplinary


             lawyer for any adverse party shall state the place of residence
             of the client of the disbarred or suspended lawyer.

                 (c) The disbarred or suspended lawyer, after entry of the
             disbarment or suspension order, shall not accept any new
             retainer or engage as attorney for another in any new case or
             legal matter of any nature. During the period from the entry
             date of the order to its effective date, however, the lawyer may
             wind up and complete, on behalf of any client, all matters
             which were pending on the entry date. Within twenty days after
             the effective date of the disbarment or suspension order, the
             lawyer shall file under seal with the Supreme Court of Appeals
             an affidavit showing (1) the names of each client being
             represented in pending matters who were notified pursuant to
             subsections (a) and (b); (2) a copy of each letter of notification
             which was sent; (3) a list of fees and expenses paid by each
             client and whether escrowed funds have been or need to be
             reimbursed; and (4) an accounting of all trust money held by
             the lawyer on the date the disbarment or suspension order was
             issued. Such affidavit shall also set forth the residence or other
             address of the disbarred or suspended lawyer where
             communications may thereafter be directed and a list of all
             other courts and jurisdictions in which the disbarred or
             suspended lawyer is admitted to practice. A copy of this report
             shall also be filed with the Office of Disciplinary Counsel.
             2
                 Office of Disc. Counsel v. Morgan, 242 W. Va. 667, 839 S.E.2d 145 (2020).
             3
                 Rule 3.15 states, in full:

                    A Hearing Panel Subcommittee may recommend or the
             Supreme Court of Appeals may impose any one or more of the
             following sanctions for a violation of the Rules of Professional
             Conduct or pursuant to Rule 3.14: (1) probation; (2) restitution;
             (3) limitation on the nature or extent of future practice;
             (4) supervised    practice;      (5)     community      service;
                                              2
Procedure. Thereafter, the LDB submitted its consent to the recommendation and Mr.

Morgan filed his objection. Upon careful review of the record submitted, the parties’ briefs

and oral arguments, and the relevant law, this Court agrees with the recommendations of

the HPS, and finds that the recommended sanctions are warranted.



                                              I.

                     FACTUAL AND PROCEDURAL HISTORY

              Mr. Morgan is a practicing attorney in Lewisburg, West Virginia. He was

admitted to the West Virginia State Bar on October 2, 1995, having passed the bar exam.

As such, Mr. Morgan is subject to the disciplinary jurisdiction of this Court and its properly

constituted LDB.



           A. Count I—Complaint of the Office of Lawyer Disciplinary Counsel

              The ODC obtained information that Mr. Morgan had eighteen days of billing

in excess of eighteen hours a day submitted for payments from the Public Defender

Services (“Public Defender”). Specifically, the times and days were listed as follows:




              (6) admonishment; (7) reprimand; (8) suspension; or
              (9) annulment. When a sanction is imposed, the Hearing Panel
              Subcommittee or the Court shall order the lawyer to reimburse
              the Lawyer Disciplinary Board for the costs of the disciplinary
              proceeding unless the panel or the Court finds the
              reimbursement will pose an undue hardship on the lawyer.
              Willful failure to reimburse the Board may be punished as
              contempt of the Court.
                                             3
                              Date          Number of Hours
                                            Submitted to PDS
                             2/22/16              18.6
                             3/22/16              19.1
                              5/2/16              22.8
                              5/6/16              18.3
                             5/23/16              22.4
                              7/6/16              18.5
                             7/12/16              20.2
                             7/26/16              27.0
                              8/4/16              18.3
                              8/9/16              23.7
                             8/17/16              20.3
                             8/30/16              20.4
                              9/2/16              26.9
                             9/26/16              18.6
                             9/28/16              19.2
                            10/17/16              21.8
                            12/13/16              20.1
                              1/3/17              20.2


              Mr. Morgan responded that some of this time was work he would perform

on the weekends which was then billed to a weekday. Further, he noted that some of the

time was “reconstructed,” and that he had actually underbilled many of his cases. Mr.

Morgan asserted that any billing errors were due to misidentifications by the billing

attorney and clerical errors on duplicate entries.



              After Mr. Morgan corrected some of the billing entries, the Public Defender

provided information that showed three days still consisted of eighteen hours of services

billed, and two days were between fifteen and eighteen hours of billed services. Moreover,

one day showed a billing of nearly twenty-nine hours for that day—which is impossible


                                              4
considering there are only twenty-four hours in a day. Upon additional information

provided by the Public Defender, the ODC discovered that Mr. Morgan had sixteen more

days of billing eighteen or more hours. When questioned once again about the excessive

billing, Mr. Morgan claimed that some of the time was for work completed by an associate,

and he admitted to overbilling for approximately five and a half hours. When asked by the

ODC to address this excessive time, Mr. Morgan stated that the time was for weekends and

other days were submitted for the wrong dates. Regarding his high hours billed for

weekends, Mr. Morgan stated that he was required to work weekends to handle follow-up

work made necessary by his weekday schedule. Two of Mr. Morgan’s former employees

provided statements that his billings to the Public Defender were incorrect, and that he

rarely worked on the weekends. By the time the Public Defender was finished sending

information to the ODC, there were thirty-eight days with eighteen hours or more of billed

services.



              Mr. Morgan was charged with providing false information to the tribunal on

his billings in violation of Rule 3.3(a)(1); 4 providing improper and unsubstantiated billings




              4
                Rule 3.3 of the West Virginia Rules of Professional Conduct states: “(a) A
lawyer shall not knowingly: (1) make a false statement of fact or law to a tribunal or fail to
correct a false statement of material fact or law previously made to the tribunal by the
lawyer.”

                                             5
in violation of Rules 1.5(a), 5 8.4(c), 6 and 8.4(d); 7 failing to make sure his staff’s conduct

was in line with the rules in violation of Rule 5.3; 8 and making false statements about his

Public Defender work in violation of Rule 8.1(a). 9



              5
                  Rule 1.5 of the West Virginia Rules of Professional Conduct states:

                     (a) A lawyer shall not make an agreement for, charge,
              or collect an unreasonable fee or an unreasonable amount for
              expenses. The factors to be considered in determining the
              reasonableness of a fee include the following:

                              (1) the time and labor required, the novelty and
                           difficulty of the questions involved, and skill
                           requisite to perform the legal service properly;

                              (2) the likelihood that the acceptance of the
                           particular employment will preclude other
                           employment by the lawyer;

                              (3) the fee customarily charged in the locality for
                           similar legal services;

                              (4) the amount involved and results obtained;

                              (5) the time limitations imposed by the client or
                           by the circumstances;

                              (6) the nature and length of the professional
                           relationship with the client;

                              (7) the experience, reputation, and ability of the
                           lawyer or lawyers performing the services; and

                              (8) whether the fee is fixed or contingent.
              6
                 Rule 8.4(c) of the West Virginia Rules of Professional Conduct provides
that “[i]t is professional misconduct for a lawyer to . . . engage in conduct involving
dishonesty, fraud, deceit or misrepresentation.”

                                               6
              7
                  Rule 8.4(d) of the West Virginia Rules of Professional Conduct provides
that “[i]t is professional misconduct for a lawyer to . . . engage in conduct that is prejudicial
to the administration of justice.”
              8
                  Rule 5.3 of the West Virginia Rules of Professional Conduct states:

                     With respect to a nonlawyer employed or retained by or
       associated with a lawyer:
                     (a) a partner, and a lawyer who individually or together
              with other lawyers possesses comparable managerial authority
              in a law firm shall make reasonable efforts to ensure that the
              firm has in effect measures giving reasonable assurance that
              the person’s conduct is compatible with the professional
              obligations of the lawyer;

                     (b) a lawyer having direct supervisory authority over
              the nonlawyer shall make reasonable efforts to ensure that the
              person’s conduct is compatible with the professional
              obligations of the lawyer; and

                    (c) a lawyer shall be responsible for conduct of such a
              person that would be a violation of the Rules of Professional
              Conduct if engaged in by a lawyer if:

                          (1) the lawyer orders or, with the knowledge of the
                       specific conduct, ratifies the conduct involved; or

                           (2) the lawyer is a partner or has comparable
                       managerial authority in the law firm in which the person
                       is employed, or has direct supervisory authority over the
                       person, and knows of the conduct at a time when its
                       consequences can be avoided or mitigated but fails to
                       take reasonable remedial action.
              9
                According to Rule 8.1(a) of the West Virginia Rules of Professional
Conduct, “[a]n applicant for admission to the bar, or a lawyer in connection with a bar
admission application or in connection with a disciplinary matter, shall not . . . knowingly
make a false statement of material fact.”

                                               7
                         B. Count II—Complaint of Travis R. Norwood

              Mr. Norwood retained Mr. Morgan for representation in multiple criminal

cases, and in turn, paid Mr. Morgan an $8,000.00 retainer fee. Mr. Norwood alleged that

Mr. Morgan failed to properly represent him, and as such, he terminated Mr. Morgan as

his counsel. Upon his termination, Mr. Morgan failed to provide the client file to Mr.

Norwood, and failed to refund the unearned portion of his retainer fee. A former employee

of Mr. Morgan provided a statement averring that Mr. Morgan falsified the invoice for his

work in Mr. Norwood’s case. A review of Mr. Morgan’s IOLTA account did not show a

deposit of the $8,000.00 retainer fee when it was paid, and two months later the IOLTA

account had a negative balance. Mr. Morgan also failed to respond to two letters from

Disciplinary Counsel.



              Mr. Morgan was charged with not having a written fee agreement in violation

of Rule 1.5(b); 10 failing to provide the client file and unearned fees in violation of Rule




              10
                   Under Rule 1.5(b) of the West Virginia Rules of Professional Conduct,

                     [t]he scope of the representation and the basis or rate of
              the fee and expenses for which the client will be responsible
              shall be communicated to the client in writing before or within
              a reasonable time after commencing the representation, except
              when the lawyer will charge a regularly represented client on
              the same basis or rate. Any changes in the basis or rate of the
              fee or expenses shall also be communicated to the client in
              writing.

                                              8
1.16(d); 11 failing to hold client funds in an account designated as a “client’s trust account”

and failing to keep complete records of the funds paid to him in violation or Rule 1.15(a); 12

failing to place unearned fees into a client trust account and leaving unearned fees in his

account in violation of Rule 1.15(c); 13 misrepresenting the case to Mr. Norwood and


              11
                   Rule 1.16(d) of the West Virginia Rules of Professional Conduct provides
that

                      [u]pon termination of representation, a lawyer shall take
              steps to the extent reasonably practicable to protect a client’s
              interests, such as giving reasonable notice to the client,
              allowing time for employment of other counsel, surrendering
              papers and property to which the client is entitled and
              refunding any advance payment of fee or expense that has not
              been earned or incurred. The lawyer may retain papers relating
              to the client to the extent permitted by other law.
              12
                   Rule 1.15(a) of the West Virginia Rules of Professional Conduct provides:

                      A lawyer shall hold property of clients or third persons
              that is in a lawyer’s possession in connection with a
              representation separate from the lawyer’s own property. Funds
              shall be kept in a separate account designated as a “client’s
              trust account” in an institution whose accounts are federally
              insured and maintained in the state where the lawyer’s office
              is situated, or in a separate account elsewhere with the consent
              of the client or third person. Such separate accounts must
              comply with State Bar Administrative Rule 10 with regard to
              overdraft reporting. Other property shall be identified as such
              and appropriately safeguarded. Complete records of such
              account funds and other property shall be kept by the lawyer
              and shall be preserved for a period of five years after
              termination of the representation.
              13
                Rule 1.15(c) of the West Virginia Rules of Professional Conduct states that
“[a] lawyer shall deposit into a client trust account legal fees and expenses that have been
paid in advance, to be withdrawn by the lawyer only as fees are earned or expenses
incurred.”

                                              9
misappropriating and converting client funds in violation of Rules 8.4(c) and 8.4(d);

providing false information to the ODC about the accounting in violation of Rule 8.1(a);

and failing to timely respond to the ODC in violation of Rule 8.1(b). 14



                      C.     Count III—Complaint of Lori Ann McKinney

              Lori Ann McKinney hired Mr. Morgan to represent her husband in a criminal

case. She alleged that Mr. Morgan failed to communicate with them and failed to properly

handle the case. Ms. McKinney also sought Mr. Morgan’s representation in a medical

malpractice case, which he allegedly did not pursue and never told the client that he was

not going to pursue. Mr. Morgan is charged with failing to act diligently, failing to expedite

both cases, failing to communicate with his clients about both cases, failing to keep records




              14
                   According to Rule 8.1(b) of the West Virginia Rules of Professional
Conduct,

              [a]n applicant for admission to the bar, or a lawyer in
              connection with a bar admission application or in connection
              with a disciplinary matter, shall not:

                      ....

                     fail to disclose a fact necessary to correct a
              misapprehension known by the person to have arisen in the
              matter, or knowingly fail to respond to a lawful demand for
              information from an admissions or disciplinary authority,
              except that this Rule does not require disclosure of information
              otherwise protected by Rule 1.6.

                                             10
of the funds paid to him, and failing to provide the client file. He is accused of violating

Rules 1.3, 151.4(b), 16 1.15(a), 1.16(d), 3.2, 17 8.4(c) and 8.4(d).



                                D. Count IV—Complaint of W.T.

               Mr. Morgan represented W.T.’s granddaughter in a family court matter.

According to the granddaughter, she saw Mr. Morgan only at the initial consultation and

at two hearings. Once the representation ended, he never provided her with the client file.

Further, a review of the IOLTA account was unclear as to when or if the retainer was

deposited; however, at the end of the next month, the IOLTA account had a negative

balance. Mr. Morgan also failed to respond to two letters from the ODC.



               Mr. Morgan was charged with not having a written fee agreement in violation

of Rule 1.5(b); failing to hold client funds in an account designated as a “client’s trust

account” and failing to keep complete records of the funds paid to him in violation of Rule

1.15(a); failing to place unearned fees in a trust account and leaving earned fees in his own

trust account in violation of Rule 1.15(c); failing to provide the client file and unearned


                Rule 1.3 of the West Virginia Rules of Professional Conduct provides that
               15

“[a] lawyer shall act with reasonable diligence and promptness in representing a client.”
               16
                 Rule 1.4(b) of the West Virginia Rules of Professional Conduct provides
that “[a] lawyer shall explain a matter to the extent reasonably necessary to permit the client
to make informed decisions regarding the representation.”

                Rule 3.2 of the West Virginia Rules of Professional Conduct provides that
               17

“[a] lawyer shall make reasonable efforts to expedite litigation consistent with the interest
of the client.”

                                                11
fees in violation of Rule 1.16(d); misappropriating and converting client funds in violation

of Rules 8.4(c) and 8.4(d); and failing to timely respond to the ODC in violation of Rule

8.1(b).



                         E. Count V—Complaint of Denney W. Bostic

              Mr. Bostic is a former employee of Mr. Morgan. He alleged that Mr. Morgan

withheld money from his paycheck for taxes and insurance but did not pay those funds to

the proper agencies. He also alleged that Mr. Morgan wrote him a worthless check for his

wages. Additionally, Mr. Bostic stated that Mr. Morgan’s law firm was operating under a

false name—the law firm name is “E. Lavoyd Morgan, Jr. and Associates,” but there were

not associates at the firm. Multiple other former employees attested that there were no

associate attorneys working at the firm.



              Mr. Morgan was charged with failing to hold client funds in an account

designated as a “client’s trust account” in violation of Rule 1.15(a); failing to place

unearned fees in a trust account in violation of Rule 1.15(c); using “and Associates” in the

name of his firm when he was the only attorney in violation of Rule 7.5; 18 failing to timely


              18
                   Rule 7.5 of the West Virginia Rules of Professional Conduct states:

                          (a) A lawyer shall not use a firm name, letterhead or
                   other professional designation that violates Rule 7.1. A
                   trade name may be used by a lawyer in private practice if it
                   does not imply a connection with a government agency or
                   with a public or charitable legal services organization and is
                   not otherwise in violation of Rule 7.1.
                                              12
respond to the ODC in violation of Rule 8.1(b); failing to pay taxes and compensation

premiums in violations of Rule 8.4(b); 19 and providing a worthless check in violation of

Rules 8.4(b) and 8.4(d).



                                F. Count VI—Complaint of E.L.

              Mr. Morgan was retained by E.L. for representation in a property issue. E.L.

claimed that she was unable to communicate with Mr. Morgan, and she never received an

itemization or her client file. Moreover, a review of Mr. Morgan’s IOLTA account was

unclear as to when the retainer was deposited, but at the end of the next month, the IOLTA




                           (b) A law firm with offices in more than one
                   jurisdiction may use the same name or other professional
                   designation in each jurisdiction, but identification of the
                   lawyers in an office of the firm shall indicate the
                   jurisdictional limitations on those not licensed to practice in
                   the jurisdiction where the office is located.

                           (c) The name of a lawyer holding a public office
                   shall not be used in the name of a law firm, or in
                   communications on its behalf, during any substantial period
                   in which the lawyer is not actively and regularly practicing
                   with the firm.

                           (d) Lawyers may state or imply that they practice in
                   a partnership or other organization only when that is the fact.

              19
                  Rule 8.4(b) of the West Virginia Rules of Professional Conduct provides
that “[i]t is professional misconduct for a lawyer to commit a criminal act that reflects
adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer in other respects.”


                                               13
account had a negative balance. Mr. Morgan also failed to respond to one letter from the

ODC requiring it to send an additional letter.



              Mr. Morgan was charged with not properly communicating with his client

and failing to keep his client reasonably informed about the status of the case in violation

of Rule 1.4(a); 20 failing to hold client funds in an account designated as a “client’s trust

account” and failing to keep complete records of the funds paid to him in violation of Rule

1.15(a); failing to provide a full accounting as requested by E.L. in violation of Rule




              20
                   Rule 1.4(a) of the West Virginia Rules of Professional Conduct provides:
                       (a) A lawyer shall:

                           (1) promptly inform the client of any decision or
                       circumstance with respect to which the client’s
                       informed consent, as defined in Rule 1.0(e), is required
                       by these Rules;

                          (2) reasonably consult with the client about the
                       means by which the client’s objectives are to be
                       accomplished;

                           (3) keep the client reasonably informed about the
                       status of the matter;

                           (4) promptly comply with reasonable requests for
                       information; and

                           (5) consult with the client about any relevant
                       limitation on the lawyer’s conduct when the lawyer
                       knows that the client expects assistance not permitted
                       by the Rules of Professional Conduct or other law.

                                             14
1.15(d); 21 failing to provide the client file and unearned fees in violation of Rule 1.16(d);

and failing to timely respond to the ODC in violation of Rule 8.1(b).



                       G. Complaint VII—Complaint of Todd W. Clutter

              Mr. Clutter paid Mr. Morgan for representation in four cases. Mr. Morgan

failed to appear at hearings and failed to communicate with him. A review of Mr. Morgan’s

IOLTA account was unclear as to when the retainer was deposited, but at the end of July

2017, the account had a negative balance. Further, it was found that Mr. Morgan’s

operating account had Mr. Clutter’s retainer checks deposited into it. Mr. Morgan also

failed to respond to one letter from the ODC requiring it to send an additional letter.



              Mr. Morgan was charged with not properly communicating with his client,

failing to keep the client reasonably informed about the status of the case, and failing to

promptly comply with reasonable requests for information in violation of Rule 1.4(a) and

1.4(b); failing to hold client funds in an account designated as a “client’s trust account” in

violation of Rule 1.15(a); failing to place unearned fees in a trust account and leaving


              21
                   Rule 1.15(d) of the West Virginia Rules of Professional Conduct states:

                      Upon receiving funds or other property in which a client
              or third person has an interest, a lawyer shall promptly notify
              the client or third person. Except as stated in this Rule or
              otherwise permitted by law or by agreement with the client, a
              lawyer shall promptly deliver to the client or third person any
              funds or other property that the client or third person is entitled
              to receive and, upon request by the client or third person, shall
              promptly render a full accounting regarding such property.
                                             15
earned fees in his trust account in violation of Rule 1.15(c); failing to provide the client file

and unearned fees in violation of Rule 1.16(d); and failing to timely respond to the ODC

in violation of Rule 8.1(b).



                      H. Count VIII—Complaint of Lonnie Dennis Lilly

               Mr. Lilly hired Mr. Morgan for representation in a vehicle accident case. He

stated that Mr. Morgan failed to communicate with him. There was no written fee

agreement in Mr. Lilly’s client file. Further, a review of Mr. Morgan’s IOLTA account

was unclear as to when the retainer was deposited, but the account had a negative balance

three months later, and Mr. Morgan failed to respond to two letters from the ODC requiring

it to send additional letters.



               Mr. Morgan was charged with not acting competently and diligently in

handling the case in violation of Rules 1.1 22 and 1.3; failing to properly communicate,

failing to keep the client reasonably informed about the status of the case, and failing to

promptly comply with reasonable requests for information in violation of Rules 1.4(a) and

1.4(b); failing to obtain a written fee agreement in violation of Rule 1.5(b); failing to hold

client funds in an account designated as a “client’s trust account” and failing to keep

records of the funds in violation of Rule 1.15(a); failing to place unearned fees in a trust


               22
                 Rule 1.1 of the West Virginia Rules of Professional Conduct provides that
“[a] lawyer shall provide competent representation to a client. Competent representation
requires the legal knowledge, skill, thoroughness and preparation reasonably necessary for
the representation.”
                                              16
account and leaving earned fees in his trust account in violation of Rule 1.15(c); and failing

to timely respond to the ODC in violation of Rule 8.1(b).



               I. Count IX—Complaint of Dani K. Jones and Andrew M. Arrick

                Ms. Jones and Mr. Arrick contacted Mr. Morgan’s law office and spoke to

an employee about hiring Mr. Morgan to handle a case involving their house. The

employee met with Ms. Jones, reviewed her files and agreed to take the files for Mr.

Morgan to review. Ms. Jones was concerned about the statute of limitations running soon,

but the employee assured her that it “was fine.” A few weeks later, after not hearing back

from Mr. Morgan’s firm, Ms. Jones texted the employee and asked for her file back. She

stated that another attorney confirmed that the statute of limitations indeed had passed. Mr.

Morgan failed to respond to one letter from the ODC requiring it to send an additional

letter.



                Mr. Morgan was charged with not acting competently and diligently in

handling the case in violation of Rules 1.1 and 1.3; failing to properly communicate, failing

to keep the client reasonably informed about the status of the case, and failing to promptly

comply with reasonable requests for information in violation of Rules 1.4(a) and 1.4(b);

failing to ensure his staff’s conduct was compatible with Mr. Morgan’s obligation under

the rules in violation of Rule 5.3; and failing to timely respond to the ODC in violation of

Rule 8.1(b).



                                             17
                              J. Count X—Complaint of R.D.

               R.D. hired Mr. Morgan to represent her in her divorce case. R.D. was upset

with Mr. Morgan’s representation and his lack of communication with her. Further, a

review of Mr. Morgan’s IOLTA account did not show a deposit during the month R.D.

paid the retainer even though Mr. Morgan stated it was deposited into the IOLTA account.

The balance of the IOLTA account at the end of the month was less than the amount paid

by R.D. Mr. Morgan also failed to respond to a letter from the ODC requiring it to send

an additional letter.



               Mr. Morgan was charged with not acting competently and diligently in

handling the case in violation of Rules 1.1 and 1.3; failing to properly communicate, failing

to keep the client reasonably informed about the status of the case, and failing to promptly

comply with reasonable requests for information in violation of Rules 1.4(a) and 1.4(b);

failing to hold client funds in an account designated as a “client’s trust account” funds in

violation of Rule 1.15(a); failing to place unearned fees in a trust account in violation of

Rule 1.15(c); making a false statement during the investigation of the ethics complaint in

violation of Rule 8.1(a); and failing to timely respond to the ODC in violation of Rule

8.1(b).



                              K. Count XI—Complaint of T.R.

               T.R. hired Mr. Morgan to represent her in her divorce case. T.R. was upset

with Mr. Morgan’s representation and his lack of communication with her. T.R.’s new

                                            18
counsel indicated that Mr. Morgan did not file anything in the divorce case beyond the

original pleading. Moreover, T.R.’s new counsel stated that she was unable to obtain the

client file even though she requested it.



              On or about July 3, 2018, Disciplinary Counsel obtained a subpoena for Mr.

Morgan to appear for a sworn statement in August. He was sent a copy of the ethics

complaint along with a letter informing him to file a verified response within twenty days—

he failed to file a response. Mr. Morgan then obtained counsel and the ethics complaint

was sent to his counsel. Mr. Morgan responded that much of the communication issues

occurred while he was having medical issues. He stated that he had T.R.’s file, and that he

filed the divorce petition in August of 2017 and represented her at a temporary support

hearing.



              Further investigation and the docket sheet show that Mr. Morgan did nothing

in T.R.’s case beyond the original filing in August of 2018. T.R. also denied that Mr.

Morgan ever represented her in a temporary support hearing because no hearing was ever

held. In his sworn statement in November of 2018, Mr. Morgan stated that he did not

remember T.R. and was unaware of the retainer paid to him. He also alleged that he could

not remember what he filed on T.R.’s behalf. He had no accounting of this case and was

unaware of why T.R. never received her file. These were found to be false statements.




                                            19
              A review of Mr. Morgan’s IOLTA account did not show a deposit during the

month T.R. paid the retainer fee and the IOLTA account had a negative balance by the end

of that month. T.R. never received the unearned fees. Rather, the bank statements show

that the checks were deposited into Mr. Morgan’s operating account. Lastly, Mr. Morgan

failed to respond to two letters from the ODC requiring it to send additional letters.



              Mr. Morgan was charged with not acting competently and diligently in

handling the case in violation of Rules 1.1 and 1.3; failing to hold client funds in an account

designated as a “client’s trust account” in violation of Rule 1.15(a); failing to place

unearned fees into a client trust account in violation of 1.15(c); failing to provide the client

with unearned fees in violation of Rule 1.16(d); failing to ensure his staff’s conduct was

compatible with his professional obligations under the Rules in violation of Rule 5.3;

providing a false statement during the investigation in violation of Rule 8.1(a); and failing

to timely respond to the ODC in violation of Rule 8.1(b).



                              L. Count XII—Complaint of D.K.

              D.K. hired Mr. Morgan to represent her in her divorce case. D.K. stated that

she spoke with Mr. Morgan’s employee and was unable to communicate with Mr. Morgan

himself. When asked, Mr. Morgan said he did not recall having D.K. as a client, but her

new counsel indicated that Mr. Morgan filed D.K.’s divorce and appeared in court on her

behalf. New counsel further noted that Mr. Morgan did not file the proper pleadings in the

case. A review of Mr. Morgan’s IOLTA account did not show a deposit during the month

                                              20
D.K. paid the retainer even though Mr. Morgan stated it was deposited into the IOLTA

account. A check for $50.00 was written out to Mr. Morgan from D.K. on August 3, 2017.

Another check for $3,000.00 to Mr. Morgan was signed by D.K. and dated August 4. The

balance of the IOLTA account at the end of August was $35.43. Mr. Morgan also failed

to respond to two letters from the ODC requiring it to send additional letters.



              Mr. Morgan was charged with not acting competently and diligently in

handling the case in violation of Rules 1.1 and 1.3; failing to properly communicate; failing

to keep the client reasonably informed about the status of the case, and failing to promptly

comply with reasonable requests for information in violation of Rules 1.4(a) and 1.4(b);

failing to hold client funds in an account designated as a “client’s trust account” and failing

to keep records of the funds in violation of Rule 1.15(a); failing to place unearned fees in

a trust account in violation of Rule 1.15(c); failing to ensure his staff’s conduct was

compatible with the rules in violation of Rule 5.3; providing a false statement during the

investigation in violation of Rule 8.1(a); and failing to timely respond to the ODC in

violation of Rule 8.1(b).



                       M. Count XIII—Complaint of Hunter P. Chellis

               Ms. Chellis hired Mr. Morgan for representation regarding an auto accident.

Ms. Chellis stated that she was unable to communicate with Mr. Morgan. Mr. Morgan

settled Ms. Chellis’ case; the settlement check was deposited into the IOLTA account; and

a check was written out to Ms. Chellis from the same account. There was no written fee

                                             21
agreement in the client file. Mr. Morgan also failed to respond to a letter from the ODC

requiring it to send an additional letter.



              Mr. Morgan was charged with not acting diligently in handling the case in

violation of Rule 1.3; failing to properly communicate, failing to keep the client reasonably

informed about the status of the case, and failing to promptly comply with reasonable

requests for information in violation of Rules 1.4(a) and 1.4(b); failing to obtain a written

fee agreement in a contingent case in violation of Rule 1.5(b); and failing to timely respond

to the ODC in violation of Rule 8.1(b).



                       N. Count XIV—Complaint of Sara E. Reynolds

              Ms. Reynolds hired Mr. Morgan for representation regarding an automobile

accident. Ms. Reynolds stated that she was unable to communicate with Mr. Morgan. Mr.

Morgan settled Ms. Reynolds’ case; the settlement check was deposited into the IOLTA

account; and a check was written out to Ms. Reynolds from the same account. Mr. Morgan

also failed to respond to a letter from the ODC requiring it to send an additional letter.



              Mr. Morgan was charged with failing to properly communicate, failing to

keep the client reasonably informed about the status of the case, and failing to promptly

comply with reasonable requests for information in violation of Rules 1.4(a) and 1.4(b);

and failing to timely respond to the ODC in violation of Rule 8.1(b).



                                             22
                     O. Count XV—Complaint of Theresa L. Reynolds

              Ms. Reynolds hired Mr. Morgan for representation regarding an automobile

accident. Ms. Reynolds stated that she was unable to communicate with Mr. Morgan. Each

time, she was told that Mr. Morgan would call her back, but he never did. Mr. Morgan

settled Ms. Reynolds’ case; the settlement check was deposited into the IOLTA account;

and a check was written out to Ms. Reynolds in July from the same account. However, at

the end of July, the IOLTA account had a negative balance of -$153.57. Mr. Morgan also

failed to respond to a letter from the ODC requiring it to send an additional letter.



              Mr. Morgan was charged with not acting diligently in handling the case in

violation of Rule 1.3; failing to properly communicate, failing to keep the client reasonably

informed about the status of the case, and failing to promptly comply with reasonable

requests for information in violation of Rules 1.4(a) and 1.4(b); failing to obtain a written

fee agreement in a contingent case in violation of Rule 1.5(b); failing to hold third party

funds in an account designated as a “client’s trust account” in violation of Rule 1.15(a);

misappropriating and converting client finds in violation of Rules 8.4(c) and 8.4(d); and

failing to timely respond to the ODC in violation of Rule 8.1(b).



                     P. Count XVI—Complaint of Crystal M. Sheppard

              Ms. Sheppard hired Mr. Morgan for representation regarding an auto

accident. Ms. Sheppard stated that she was unable to communicate with Mr. Morgan and

she ended up terminating Mr. Morgan as her counsel. Mr. Morgan did not provide Ms.

                                             23
Sheppard with her client file or the unearned fees. Mr. Morgan also failed to respond to a

letter from the ODC requiring it to send an additional letter.



              Mr. Morgan was charged with not acting diligently in handling the case in

violation of Rule 1.3; failing to properly communicate, failing to keep the client reasonably

informed about the status of the case, and failing to promptly comply with reasonable

requests for information in violation of Rules 1.4(a) and 1.4(b); failing to provide the client

file and unearned fees in violation of Rule 1.16(d); and failing to timely respond to the

ODC in violation of Rule 8.1(b).



                             Q. Count XVII—Complaint of J.H.

              J.H. hired Mr. Morgan for representation in a family court matter. J.H. stated

that he had issues communicating with Mr. Morgan. Mr. Morgan stated that any payment

from J.H. was placed in the IOLTA account. However, a review of the IOLTA account

did not show a deposit during the month J.H. paid Mr. Morgan, and the balance in the

IOLTA account was negative that same month.



              Mr. Morgan was charged with not acting competently and diligently in

handling the case in violation of Rules 1.1 and 1.3; failing to properly communicate, failing

to keep the client reasonably informed about the status of the case, and failing to promptly

comply with reasonable requests for information in violation of Rules 1.4(a) and 1.4(b);

failing to hold client funds in an account designated as a “client’s trust account” and failing

                                             24
to keep complete records of the funds paid to him in violation of Rule 1.15(a); failing to

place unearned fees in his trust account in violation of Rule 1.15(c); and engaging in

conduct involving dishonesty, fraud, deceit or misrepresentation in violation of Rule 8.4(c).



                    R. Count XVIII—Complaint of Elizabeth Ann Good

              Ms. Good was an employee of Mr. Morgan, and Mr. Morgan failed to pay

her wages in a timely manner. Mr. Morgan acknowledged that Ms. Good was owed wages.

Mr. Morgan was charged with failing to timely respond to the ODC in violation of Rule

8.1(b); and failing to timely pay wages in violation of Rule 8.4(b).



               S. Count XIX—Complaint of Kelsea Hower and Lisa Stansell

              Ms. Stansell hired Mr. Morgan to represent her daughter, Ms. Hower,

regarding an automobile accident. The lawsuit was settled in April of 2017, but Ms. Hower

never received any settlement money, and both Ms. Hower and Ms. Stansell were unable

to communicate with Mr. Morgan.          Mr. Morgan asserted that he was working on

subrogation issues, and that the settlement funds would have been placed in the IOLTA

account. However, upon review of the account, although the settlement was deposited into

the account, the account had a negative balance four months later—and no payments were

ever made to Ms. Hower. Mr. Morgan eventually did send Ms. Hower a check from his

IOLTA account, but it is unknown where these funds came from as the funds had already

disappeared from the IOLTA account.



                                            25
              Mr. Morgan was charged with not acting competently and diligently in

handling the case in violation of Rules 1.1 and 1.3; failing to properly communicate, failing

to keep the client reasonably informed about the status of the case, and failing to promptly

comply with reasonable requests for information in violation of Rules 1.4(a) and 1.4(b);

failing to hold client funds in an account designated as a “client’s trust account” and failing

to keep complete records of the funds in violation of Rule 1.15(a); failing to ensure his

staff’s conduct was compatible with the rules in violation of Rule 5.3; providing a false

statement during the investigation in violation of Rule 8.1(a); and misappropriating and

converting client funds in violation of Rules 8.4(c) and 8.4(d).



              T. Count XX—Complaint of the Office of Disciplinary Counsel

              The ODC received information from the West Virginia State Bar about an

application filed with the Lawyers Fund for Client Protection Committee by P.B. P.B.

paid a retainer fee to an employee of Mr. Morgan for representation in a divorce

proceeding. There was no written fee arrangement in the case. Mr. Morgan stated that he

earned some of the retainer, but not all of it. P.B. hired new counsel and was not provided

with his client file or a refund of the unearned fees. Finally, a review of Mr. Morgan’s

IOLTA account did not show a deposit of P.B.’s retainer.



              Mr. Morgan was charged with not acting diligently or expeditiously in

handling the case in violation of Rules 1.3 and 3.2; failing to obtain a written fee agreement

in violation of Rule 1.5(b); failing to properly communicate, failing to keep the client

                                             26
reasonably informed about the status of the case, and failing to promptly comply with

reasonable requests for information in violation of Rules 1.4(a) and 1.4(b); failing to hold

client funds in an account designated as a “client’s trust account” and failing to keep

complete records of the funds in violation of Rule 1.15(a); failing to place unearned fees

in a client trust account in violation of Rule 1.15(c); failing to provide the client file and

unearned fees in violation of Rule 1.16(d); and failing to ensure his staff’s conduct was

compatible with the rules in violation of Rule 5.3.



                     U. Count XXI—Complaint of Brandon E. Perdue

              Mr. Morgan was appointed to represent Mr. Perdue in a criminal matter. Mr.

Morgan failed to appear for a court hearing, and Mr. Perdue had issues communicating

with Mr. Morgan. According to Mr. Morgan, he was not informed of the court hearing and

was unaware of letters from his client that were in the client file. After seven months, new

counsel was appointed for Mr. Perdue, and the case was resolved three and a half months

later.



              Mr. Morgan was charged with not acting competently and diligently in

handling the case in violation of Rules 1.1 and 1.3; failing to properly communicate, failing

to keep the client reasonably informed about the status of the case, and failing to promptly

comply with reasonable requests for information in violation of Rules 1.4(a) and 1.4(b);

and failing to expeditiously handle Mr. Perdue’s case in violation of Rule 3.2.



                                             27
                      V. Count XXII—Complaint of Zana G. Osborne

              Ms. Osborne met with an employee of Mr. Morgan regarding an automobile

accident. When Ms. Osborne attempted to communicate with Mr. Morgan on a later date,

she was told that the employee took her paperwork when he left the firm. Mr. Morgan

does not dispute that his employee spoke with Ms. Osborne. Mr. Morgan was charged

with failing to ensure his staff’s conduct was compatible with the rules in violation of Rule

5.3.



                W. Statement of Charges and Recommendation of the HPS

              A Statement of Charges was issued against Mr. Morgan and filed with this

Court on September 30, 2019. It set forth the following alleged violations of the West

Virginia Rules of Professional Conduct:

              Rule 1.1: failing to competently and diligently handle client
              cases

              Rule 1.3: failing to be diligent; failing to expedite litigation;
              allowing a statute of limitations to expire; failing to
              competently handle client cases

              Rule 1.4(a): failing to keep clients reasonably informed about
              the state of their cases; failing to promptly comply with
              reasonable requests for information; failure to communicate

              Rule 1.4(b): failing to communicate; failing to keep clients
              reasonably informed about the state of their cases; failing to
              promptly comply with reasonable requests for information

              Rule 1.5(a): engaging in improper and unsubstantiated billing
              in his Public Defender cases



                                            28
Rule 1.5(b): representing clients without a written fee
agreement

Rule 1.15(a): failing to hold client funds in separate client trust
accounts; failing to keep complete records of funds

Rule 1.15(c): failing to put unearned client funds in a trust
account; leaving unearned fees in his trust account

Rule 1.15(d): failing to provide a full accounting upon client
request

Rule 1.16(d): failing to refund unearned fees; failing to provide
the client file

Rule 3.2: failing to be diligent; failing to expedite litigation;
allowing a statute of limitations to expire

Rule 3.3(a): misrepresenting his actual and necessary time
expended for services performed in Public Defender filings
before the appointed circuit judge and/or appointing tribunal

Rule 5.3: failing to supervise legal assistants

Rule 7.5: using “and Associates” in his law office name when
he was the only attorney

Rule 8.1(a): making false statements about the work he
performed on Public Defender cases; providing false
information about the accounting he provided; providing false
information about client having the client file and placing the
retainer in the trust account during the disciplinary
investigation; providing false information about not fulfilling
a request for a client file for new counsel; being unaware of the
retainer paid to him; providing false information about not
recalling having a client and not being aware of the retainer
contract or payment

Rule 8.1(b): failing to timely respond to the Office of
Disciplinary Counsel

Rule 8.4(b): failing to pay state and federal taxes; failing to pay
his workers’ compensation premiums

                               29
              Rule 8.4(c): engaging in improper and unsubstantiated billing
              in his Public Defender cases; misrepresenting the state of
              cases; converting client funds into his own funds; failing to be
              diligent; failing to expedite litigation; allowing a statute of
              limitations to expire; misappropriating and converting client
              funds; providing worthless checks; engaging in dishonest,
              fraudulent, and deceitful conduct by stating in his sworn
              statement that he would have filed a competent petition for
              client had he known of the issues, when in fact he had filed a
              petition

              Rule 8.4(d): engaging in improper and unsubstantiated billing
              in his Public Defender cases; misrepresenting the state of
              cases; converting client funds into his own funds; failing to be
              diligent; failing to expedite litigation; allowing a statute of
              limitations to expire; misappropriating and converting client
              funds; providing worthless checks

The HPS found, in its Statement of Charges, that Mr. Morgan committed 134 separate

violations of the West Virginia Rules of Professional Conduct. 23 Mr. Morgan timely filed

his answer to the Statement of Charges on November 4, 2019. A hearing was held before

the HPS on January 27, 2020, during which Mr. Morgan provided sworn testimony.



              In October of 2019, the ODC filed a petition for the immediate suspension

of Mr. Morgan’s license to practice law pending the resolution of the disciplinary charges

against him. The ODC argued that Rule 3.27 of the West Virginia Rules of Lawyer


              23
                 The number for each rule violation is as follows: Rule 1.1 (8 violations);
Rule 1.3 (13 violations); Rule 1.4(a) (13 violations); Rule 1.4(b) (13 violations); Rule
1.5(a) (1 violation); Rule 1.5(b) (5 violations); Rule 1.15(a) (14 violations); Rule 1.15(c)
(10 violations); Rule 1.15(d) (1 violation); Rule 1.16(d) (8 violations); Rule 3.2 (3
violations); Rule 3.3(a) (1 violation); Rule 5.3 (7 violations); Rule 7.5 (1 violation); Rule
8.1(a) (6 violations); Rule 8.1(b) (15 violations); Rule 8.4(b) (1 violation); Rule 8.4(c) (7
violations); and Rule 8.4(d) (7 violations).

                                            30
Disciplinary Procedure provides a mechanism to suspend a lawyer from the practice of law

when he or she “(1) has committed a violation of the Rules of Professional Conduct or is

under a disability and (2) poses a substantial threat of irreparable harm to the public.”

W. Va. R. Law. Disc. P. 3.27(a). “If the Court, after proceeding in accordance with [Rule]

3.27(c), [24] concludes that the respondent lawyer should be temporarily suspended, it will

so order.” Syl. pt. 3, in part, Office of Disc. Counsel v. Battistelli, 193 W. Va. 629, 457
S.E.2d 652 (1995) (footnote added). Upon review, this Court found sufficient evidence to

initially demonstrate that Mr. Morgan had violated the West Virginia Rules of Professional

Conduct and that he posed a substantial threat of irreparable harm to the public.

Accordingly, the ODC’s petition for interim suspension was granted, and we also ordered

the HPS to file its report no later than sixty days from the date of the Court’s opinion. 25

Further, we ordered the Chief Judge of the Circuit Court of Greenbrier County to appoint

a lawyer to serve as trustee for Mr. Morgan’s law practice. 26


              24
                   Rule 3.27(c) provides:

                      Upon receipt of this report, the Supreme Court, upon
              determining the existence of good cause, shall provide notice
              of the charges to the lawyer with the right to a hearing in not
              less than thirty days before the Court. The Supreme Court may
              appoint a trustee to protect the interest of the lawyer’s clients
              during the pendency of these proceedings. After such hearing,
              the Supreme Court may temporarily suspend the lawyer or may
              order such other action as it deems appropriate until underlying
              disciplinary proceedings before the Lawyer Disciplinary Board
              have been completed.
              25
                   Office of Disc. Counsel v. Morgan, 242 W. Va. at ___, 839 S.E.2d at 157.
              26
                   See id.
                                             31
              On April 9, 2020, the HPS issued its report in this matter, and found the

evidence established that Mr. Morgan had violated the West Virginia Rules of Professional

Conduct as suggested in the Statement of Charges. The HPS recommended that the

following sanctions be imposed:

             1.     That [Mr. Morgan]’s law license be annulled;

             2.     That [Mr. Morgan] refund the following:

                        i.   $1,192.50 to Public Defender Services;
                       ii.   $7,500.00 to Valerie Norwood;
                     iii.    $3,500.00 to W.T.;
                      iv.    $3,500.00 to E.L.;
                       v.    $9,000.00 to Todd Clutter;
                      vi.    $1,250.00 to Lonnie Lilly;
                     vii.    $3,000.00 to R.D.;
                    viii.    $4,800.00 to T.R.;
                      ix.    $3,050.00 to D.K.;
                       x.    $1,300.00 to J.H.;
                      xi.    Judgment plus interest to Elizabeth Good; and
                     xii.    $3,500.00 to P.B.

             3.     That [Mr. Morgan] must comply with the mandates of
                    Rule 3.28 of the Rules of Lawyer Disciplinary
                    Procedure unless he has submitted such as part of his
                    immediate suspension in Case No. 19-0885; and

             4.     [Mr. Morgan] be ordered to pay the costs of these
                    proceedings pursuant to Rule 3.15 of the Rules of
                    Lawyer Disciplinary Procedure.


               Thereafter, on April 30, 2020, the ODC filed its consent to the

recommendation of the HPS. Mr. Morgan filed his objection to the recommendation on

May 6, 2020. By order dated May 28, 2020, this Court ordered the matter to be briefed

and set for oral argument.


                                            32
                                              II.

                                STANDARD OF REVIEW

              When this Court considers a lawyer disciplinary matter,

                      [a] de novo standard applies to a review of the
              adjudicatory record made before the [Hearing Panel
              Subcommittee of the Lawyer Disciplinary Board (“HPS”)] as
              to questions of law, questions of application of the law to the
              facts, and questions of appropriate sanctions; this Court gives
              respectful consideration to the [HPS’s] recommendations
              while ultimately exercising its own independent judgment. On
              the other hand, substantial deference is given to the [HPS’s]
              findings of fact, unless such findings are not supported by
              reliable, probative, and substantial evidence on the whole
              record.

Syl. pt. 3, Comm. on Legal Ethics v. McCorkle, 192 W. Va. 286, 452 S.E.2d 377 (1994).

Further, while we give respectful consideration to the recommendations of the HPS, “[t]his

Court is the final arbiter of legal ethics problems and must make the ultimate decisions

about public reprimands, suspensions[,] or annulments of attorneys’ licenses to practice

law.” Syl. pt. 3, Comm. on Legal Ethics v. Blair, 174 W. Va. 494, 327 S.E.2d 671 (1984).



              Finally, in an effort to ensure the highest quality of legal services in this State,

we also have stated that “[a]ttorney disciplinary proceedings are not designed solely to

punish the attorney, but rather to protect the public, to reassure it as to the reliability and

integrity of attorneys and to safeguard its interest in the administration of justice.” Lawyer

Disc. Bd. v. Taylor, 192 W. Va. 139, 144, 451 S.E.2d 440, 445 (1994). With these

standards in mind, we proceed to consider the arguments before the Court.



                                              33
                                            III.

                                      DISCUSSION

             Upon review of lawyer disciplinary cases, we recognize that the ODC is

required “to prove the allegations of the formal charge by clear and convincing evidence.”

Syl. pt. 1, in part, Lawyer Disc. Bd. v. McGraw, 194 W. Va. 788, 461 S.E.2d 850 (1995).

The various sanctions which may be recommended to this Court are set forth in Rule 3.15 27

of the West Virginia Rules of Lawyer Disciplinary Procedure. This Court then looks to

Syllabus point 4 of Office of Lawyer Disciplinary Counsel v. Jordan, 204 W. Va. 495, 513
S.E.2d 722 (1998), for guidance in determining the appropriateness of sanctions:

                    Rule 3.16 of the West Virginia Rules of Lawyer
             Disciplinary Procedure enumerates factors to be considered in
             imposing sanctions and provides as follows: “In imposing a
             sanction after a finding of lawyer misconduct, unless otherwise
             provided in these rules, the Court [West Virginia Supreme
             Court of Appeals] or Board [Lawyer Disciplinary Board] shall
             consider the following factors: (1) whether the lawyer has

             27
                  According to Rule 3.15 of the West Virginia Rules of Lawyer Disciplinary
Procedure,

                    [a] Hearing Panel Subcommittee may recommend or the
             Supreme Court of Appeals may impose any one or more of the
             following sanctions for a violation of the Rules of Professional
             Conduct or pursuant to Rule 3.14: (1) probation; (2) restitution;
             (3) limitation on the nature or extent of future practice; (4)
             supervised practice; (5) community service; (6)
             admonishment; (7) reprimand; (8) suspension; or (9)
             annulment. When a sanction is imposed, the Hearing Panel
             Subcommittee or the Court shall order the lawyer to reimburse
             the Lawyer Disciplinary Board for the costs of the disciplinary
             proceeding unless the panel or the Court finds the
             reimbursement will pose an undue hardship on the lawyer.
             Willful failure to reimburse the Board may be punished as
             contempt of the Court.
                                            34
              violated a duty owed to a client, to the public, to the legal
              system, or to the profession; (2) whether the lawyer acted
              intentionally, knowingly, or negligently; (3) the amount of the
              actual or potential injury caused by the lawyer’s misconduct;
              and (4) the existence of any aggravating or mitigating factors.”

With these principles in mind, we will consider each of the Jordan factors. Then, we will

address the imposition of appropriate sanctions.



                                        A. Duty Violated

              The first Jordan factor questions “whether the lawyer has violated a duty

owed to a client, to the public, to the legal system, or to the profession.” Syl. pt. 4, in part,

Jordan, 204 W. Va. 495, 513 S.E.2d 722. This Court continuously has recognized that

“attorney disciplinary proceedings are primarily designed to protect the public, to reassure

it as to the reliability and integrity of attorneys and to safeguard its interest in the

administration of justice[.]” Comm. on Legal Ethics v. Keenan, 192 W. Va. 90, 94, 450
S.E.2d 787, 791 (1994). Here, the record overwhelmingly illustrates that Mr. Morgan

violated duties to his clients, the public, and the legal profession. Specifically, the sheer

number of complaints against Mr. Morgan demonstrates that he breached his duty to his

clients by repeatedly failing to protect his clients’ funds, by failing to keep his clients

informed, by failing to communicate with his clients, and by failing to provide competent

representation. Further, while Mr. Morgan contends that he had good intentions, he

acknowledges that the record demonstrates—by clear and convincing evidence—that he

violated his duties and failed to do some of the basic things required of all lawyers.



                                              35
                  Due to the lengthy and detailed record, and the acknowledgement of Mr.

Morgan, we find no reason to disturb the parties’ contentions regarding the underlying

facts, and, as such, we agree that Mr. Morgan’s actions violated duties he owed to the

public, the legal system, and the legal profession.



                          B. Intentional, Knowing, or Negligent Actions

                  Relating to the second Jordan factor, we must examine Mr. Morgan’s mental

state at the time of his rule violations. In particular, the second Jordan factor asks us to

determine “whether the lawyer acted intentionally, knowingly, or negligently.” Syl. pt. 4,

in part, Jordan, 204 W. Va. 495, 513 S.E.2d 722. The American Bar Association defines

“intent” as the “conscious objective or purpose to accomplish a particular result.”

Annotated ABA Standards for Imposing Lawyer Sanctions, Definition (2015).

“Knowledge” is defined as the “conscious awareness of the nature or attendant

circumstances of the conduct but without the conscious objective or purpose to accomplish

a particular result.” Id. Moreover, “negligent” conduct is defined as “the failure of a lawyer

to heed a substantial risk that circumstances exist or that a result will follow, which failure

is a deviation from the standard care that a reasonable lawyer would exercise in the

situation.” Id.



                  The HPS found that Mr. Morgan acted both intentionally and knowingly over

the course of committing his violations.        He failed to properly supervise his staff,

mishandled client finds, and repeatedly ignored correspondence from the ODC. Mr.

                                              36
Morgan argues that his actions were not done intentionally or knowingly. While he admits

that his shortcomings were exacerbated by a combination of medical problems and an

overreliance on his staff, he asserts that the description of his actions rise only to the level

of negligence.



              In the case sub judice, the HPS found, and we agree, that Mr. Morgan acted

intentionally and knowingly. Mr. Morgan was responsible for his law firm and failed to

manage his staff in client matters including communication, depositing client funds into

the correct accounts, and reviewing vouchers submitted to the Public Defender for

payment, among other things. The record in this case shows that not only did Mr. Morgan

commit a multitude of violations, but that Mr. Morgan continued to commit misconduct

after ethics complaints had been filed against him.          Moreover, Mr. Morgan’s most

important responsibility was the safekeeping of client funds—which he did not do. He

failed to review bank statements and was unaware of his IOLTA account’s negative

balance until Disciplinary Counsel informed him of such. This can be characterized as

nothing but intentional behavior. Regardless of Mr. Morgan’s contentions and attempts to

blame his misconduct on a rogue employee, the fact remains that it is Mr. Morgan who was

responsible for his office, and it is his law license that clients relied on to protect their

interests.



              Furthermore, the fact that Mr. Morgan’s actions amounted to a disturbing

and extensive pattern of misconduct leads us to the conclusion that Mr. Morgan’s mental

                                              37
status could not be characterized as mere negligence—this is clearly a case where the

attorney knew of his wrongdoings. Therefore, we find that the record is clear that Mr.

Morgan acted intentionally and knowingly, and we find nothing in the evidence that would

excuse this behavior.



                                C. Actual or Potential Injury

              Under the third Jordan factor, we are required to consider “the amount of the

actual or potential injury caused by the lawyer’s misconduct.” Syl. pt. 4, in part, Jordan,

204 W. Va. 495, 513 S.E.2d 722. Here, the parties agree that there was injury caused by

Mr. Morgan’s actions. In particular, the LDB noted that “[e]very witness called by

Disciplinary Counsel testified that their opinion of lawyers was affected in a negative way

by [Mr. Morgan’s] misconduct.” Client funds still have not been returned, justice was

delayed or denied completely, and the public has paid for Mr. Morgan’s overbilling of the

Public Defender Services. Due to the statements of both parties, and the evidence

presented in the record, we agree that there has been clear injury to Mr. Morgan’s clients,

the general public, and the legal system in this matter.



                           D. Aggravating and Mitigating Factors

              Finally, under the fourth Jordan factor, we are required to consider “the

existence of any aggravating or mitigating factors.” Syl. pt. 4, in part, Jordan, 204 W. Va.
495, 513 S.E.2d 722. We will address both sets of factors in turn.



                                             38
              1.     Aggravating Factors. In Syllabus point 4 of Lawyer Disciplinary

Board v. Scott, 213 W. Va. 209, 579 S.E.2d 550 (2003), this Court held that “[a]ggravating

factors in a lawyer disciplinary proceeding are any considerations or factors that may

justify an increase in the degree of discipline to be imposed.” Here, the HPS identified six

aggravating factors: (1) prior discipline; 28 (2) dishonesty; (3) pattern of misconduct;

(4) multiple offenses; (5) substantial experience in the practice of law; and (6) illegal

conduct.



              2.     Mitigating Factors. In addition to adopting aggravating factors in

Scott, this Court also adopted mitigating factors to examine when determining the

appropriateness of sanctions.

                     Mitigating factors which may be considered in
              determining the appropriate sanction to be imposed against a
              lawyer for violating the Rules of Professional Conduct include:
              (1) absence of a prior disciplinary record; (2) absence of a
              dishonest or selfish motive; (3) personal or emotional
              problems; (4) timely good faith effort to make restitution or to
              rectify consequences of misconduct; (5) full and free
              disclosure to disciplinary board or cooperative attitude toward
              proceedings; (6) inexperience in the practice of law; (7)
              character or reputation; (8) physical or mental disability or
              impairment; (9) delay in disciplinary proceedings; (10) interim
              rehabilitation; (11) imposition of other penalties or sanctions;
              (12) remorse; and (13) remoteness of prior offenses.




              28
                 Mr. Morgan was admonished by the Investigative Panel on January 21,
2018, for violation of Rule 1.4 (failure to communicate); and Rule 1.5 (failure to obtain a
fee agreement in writing).

                                            39
Syl. pt. 3, id. Here, the HPS identified two mitigating factors: (1) physical illness related

to his medical issues which required surgery in 2018 and (2) remorse.



              Having considered all the factors set out in Jordan, the final step is to decide

the appropriate sanction in light of those factors.



                                          E. Sanctions

              This Court frequently has recognized that “[t]he principle purpose of attorney

disciplinary proceedings is to safeguard the public’s interest in the administration of

justice.” Syl. pt. 3, Daily Gazette Co. v. Comm. on Legal Ethics, 174 W. Va. 359, 326
S.E.2d 705 (1984). Additionally, sanctions must be designed to “serve as a deterrent to

other attorneys.” McCorkle, 192 W. Va. at 291, 452 S.E.2d at 382. Under Rule 3.15 of

the Rules of Lawyer Disciplinary Procedure, the following are recognized as permissible

types of sanctions:

              (1) probation; (2) restitution; (3) limitation on the nature or
              extent of future practice; (4) supervised practice;
              (5) community service; (6) admonishment; (7) reprimand;
              (8) suspension; or (9) annulment. When a sanction is imposed,
              the Hearing Panel Subcommittee or the Court shall order the
              lawyer to reimburse the Lawyer Disciplinary Board for the
              costs of the disciplinary proceeding unless the panel or the
              Court finds the reimbursement will pose an undue hardship on
              the lawyer. Willful failure to reimburse the Board may be
              punished as contempt of the Court.

Further, this Court has explained that

              [i]n deciding on the appropriate disciplinary action for ethical
              violations, this Court must consider not only what steps would

                                             40
              appropriately punish the respondent attorney, but also whether
              the discipline imposed is adequate to serve as an effective
              deterrent to other members of the Bar and at the same time
              restore public confidence in the ethical standards of the legal
              profession.

Syl. pt. 3, Comm. on Legal Ethics v. Walker, 178 W. Va. 150, 358 S.E.2d 234 (1987).

Accord Syl. pt. 4, McCorkle, 192 W. Va. 286, 452 S.E.2d 377; Syl. pt. 2, Comm. on Legal

Ethics v. White, 189 W. Va. 135, 428 S.E.2d 556 (1993); Syl. pt. 5, Comm. on Legal Ethics

v. Roark, 181 W. Va. 260, 382 S.E.2d 313 (1989).



              Based upon its consideration of the Jordan factors and this Court’s

precedent, the HPS recommended (1) that Mr. Morgan’s license to practice law be

annulled; (2) that he refund specified clients; (3) that he comply with the mandates of Rule

3.28 of the Rules of Lawyer Disciplinary Procedure; and (4) that Mr. Morgan pay the costs

of the proceedings pursuant to Rule 3.15.



              When taking into account all of the factors to be considered in imposing

sanctions, we agree with the ODC that the recommended types of sanctions submitted are

appropriate for the egregious behavior exhibited by Mr. Morgan. Our review of this case

reveals that Mr. Morgan committed violations of all of the Jordan factors. As noted by

this Court in Mr. Morgan’s suspension case from earlier this year, “[t]here are multiple

allegations of failing to act diligently, failing to adequately communicate with his clients,

exhibiting a lack of candor and outright dishonesty, and failing to ensure that his employees

acted in a manner consistent with the respondent’s ethical obligations.” Morgan, 242 W.

                                            41
Va. at ___, 839 S.E.2d at 155. In particular, “the allegations that are particularly worrisome

to this Court are the claims that the respondent mishandled and misappropriated client

money.” Id. By his own admission, Mr. Morgan testified at his hearing that a “lack of

communication, lack of diligence, lack of written fee arrangement[s], lack of settlement

statements, commingling of money, [and the] improper use of the escrow trust account”

were issues for him.     He further admitted to not having time records or an office

management system and acknowledged his failure to maintain proper review of his bank

accounts.



              In an attempt to excuse his behavior, Mr. Morgan states that a former

paralegal embezzled money from his clients and his law firm. While this may be true, we

reject it as a defense to the numerous, inexcusable violations committed by Mr. Morgan,

himself.    In his brief to this Court, Mr. Morgan acknowledged that he knew of the

paralegal’s criminal past, yet he “decided to give him a chance” and delegated critical

office functions and responsibilities to him. Mr. Morgan reported the paralegal “to the

police in January 2018—yet, even after that date, [Mr. Morgan] failed to review the bank

statements for his client trust account. He apparently only became aware of the negative

balance in the account during his sworn statement given to the ODC in November 2018.”
Id. at ___, 839 S.E.2d at 156.




                                             42
              Mr. Morgan also contends that a medical condition prevented him from

working for several months—primarily from November of 2017 through July of 2018. He

alleges that during this time, while in the hospital, he learned that his paralegal had been

arrested in Virginia for an outstanding warrant from Pennsylvania. Once the paralegal was

arrested, Mr. Morgan’s office was completely unstaffed. However, despite these alleged

setbacks, the bank statement submitted by the ODC demonstrates that Mr. Morgan’s client

trust account had a negative balance well before the aforementioned timeframe.



              The conversion and comingling of client funds—as shown by Mr. Morgan’s

own admissions and the introduction of his bank statements into the record—is a serious

violation that undermines not only the public’s confidence in Mr. Morgan, but also in the

legal community as a whole. Due to the gravity of these violations, we find that Mr.

Morgan has not presented any compelling extenuating circumstances that would excuse

his careless behavior. In this case, Mr. Morgan chose not to review the bank statements at

any point, and he only reported his paralegal to the police once he became aware of the

negative balance of his IOLTA client trust account. These are deliberate choices made by

Mr. Morgan that show he had no concern for the client funds entrusted to him, no concern

for the caretaking of his law firm, and no concern for the welfare of his clients.



              This Court has held that “[d]etaining money collected in a professional or

fiduciary capacity without [a] bona fide claim coupled with acts of dishonesty, fraud, deceit

or misrepresentation justify annulment of an attorney’s license to practice law.” Syl. pt. 5,

                                             43
Comm. on Legal Ethics of W. Va. State Bar v. Pence, 161 W. Va. 240, 240 S.E.2d 668

(1977); see also Lawyer Disc. Bd. v. Kupec, 202 W. Va. 556, 569, 505 S.E.2d 619, 632

(1998) (collecting cases, including Comm. on Legal Ethics of the W. Va. State Bar v.

Lambert, 189 W. Va. 84, 428 S.E.2d 65 (1993) (per curiam) (annulling attorney’s license

when he converted property of two clients to his own personal use); Comm. on Legal Ethics

of the W. Va. State Bar v. Six, 181 W. Va. 52, 380 S.E.2d 219 (1989) (annulling attorney’s

license following conviction for embezzlement of client funds); Comm. on Legal Ethics of

W. Va. State Bar v. White, 176 W. Va. 753, 349 S.E.2d 919 (1986) (per curiam) (finding

conversion of client trust funds warranted disbarment); In re Hendricks, 155 W. Va. 516,

185 S.E.2d 336 (1971) (per curiam) (justifying annulment of attorney’s license based upon

detention of money collected in professional and fiduciary capacity without bona fide claim

and acts of fraud and deceit).



              We find Mr. Morgan’s misconduct to be similar to the conduct displayed by

the attorney in Lawyer Disciplinary Board v. Scotchel, 234 W. Va. 627, 768 S.E.2d 730

(2014). In Scotchel, Mr. Scotchel’s law license was annulled when he improperly retained

client funds, failed to provide full accountings, failed to communicate with his client, and

failed to have written contingent fee arrangements. Id. at 638-39, 768 S.E.2d at 741-42.

Like Mr. Morgan, the attorney in Scotchel also was a solo practitioner who had been

practicing law for more than two decades and who displayed multiple aggravating factors,

including having substantial experience in the practice of law. Id. at 631, 768 S.E.2d at

734. For this misconduct, Mr. Scotchel’s law license was annulled.

                                            44
              However, while Mr. Morgan’s misconduct is similar in nature to the conduct

punished in Scotchel, Mr. Morgan’s misconduct exceeds the conduct in Scotchel in both

numerosity and egregiousness. While Mr. Scotchel violated seven rules of the West

Virginia Rules of Professional Conduct, Mr. Morgan violated nineteen different rules. Mr.

Scotchel’s case was based on the complaints of one complainant. Mr. Morgan’s case is

based on twenty-two separate complaints filed by multiple complainants. Finally, Mr.

Scotchel had no prior discipline, whereas in the present case, Mr. Morgan does have prior

discipline.



              When discussing the violation of misappropriating client funds, this Court

has recognized the following:

              The term misappropriation can have various meanings. In fact,
              the misuse of another’s funds is characterized as
              misappropriation or conversion.              Black’s defines
              misappropriation as “[t]he unauthorized, improper, or unlawful
              use of funds or other property for purposes other than that for
              which intended . . . including not only stealing but also
              unauthorized temporary use for [the] lawyer’s own purpose,
              whether or not he derives any gain or benefit from therefrom.”
              Black’s Law Dictionary (6th ed.1990). See In re Wilson, 81
N.J. 451, 409 A.2d 1153, 1155 n. 1 (1979) (defining
              misappropriation as “any unauthorized use by the lawyer of
              client’s funds entrusted to him including not only stealing, but
              also unauthorized temporary use for the lawyer’s own purpose,
              whether or not he derives any personal gain or benefit
              therefrom”).
Kupec, 202 W. Va. at 568, 505 S.E.2d at 631. Further,

              [t]he American Bar Association Model Standards for Imposing
              Lawyer Sanctions (hereinafter “ABA standards”) classify

                                            45
              misappropriation offenses according to the level of intent and
              the level of the injury. The ABA standards are consistent with
              the general rule in finding disbarment appropriate in cases of
              knowing conversion with injury or potential injury to the
              owner of entrusted funds. Where there is little or no actual or
              potential injury to the owner of entrusted funds, and when the
              lawyer knows or should know he/she is dealing improperly
              with entrusted funds, the ABA standards suggest suspension.
              When the lawyer is merely negligent in dealing with entrusted
              funds, the ABA standards suggest reprimand or
              admonishment. See generally ABA/BNA Lawyers' Manual on
              Professional Conduct § 01:801 (1992).

Kupec, 202 W. Va. at 569, 505 S.E.2d at 632.



              In the case sub judice, Mr. Morgan testified that he has not billed the Public

Defender for his work in court-appointed cases since May of 2018; however, this does not

mitigate his admitted misconduct in overbilling or his conversion of the money he was

holding for such work. Moreover, the evidence is clear that Mr. Morgan repeatedly failed

to safekeep client funds and he never reviewed bank statements pertaining to his office and

client trust accounts.



              This Court takes the misappropriation of client funds seriously, and it

              has disbarred several lawyers due to misappropriation of client
              funds. In Lawyer Disciplinary Board v. Battistelli, 206 W. Va.
197, 523 S.E.2d 257 (1999), a lawyer was disbarred for, among
              other misconduct, neglect of client affairs, repeatedly lying to
              a client about the status of a case, and withholding too much
              money from a client’s settlement and never sending this money
              to either a provider or refunding it to the client. In Committee
              on Legal Ethics v. Lambert, 189 W. Va. 84, 428 S.E.2d 65
              (1993), a lawyer was disbarred for conversion of a client’s
              money to his own personal use, causing a forged instrument to

                                            46
              be uttered, failure to pay over money received on behalf of a
              client, and failure to inform the Disciplinary Committee of a
              debt to a client during a reinstatement proceeding. In
              Committee on Legal Ethics v. Pence, 161 W. Va. 240, 240
S.E.2d 668 (1977), a lawyer was disbarred for detaining money
              collected in a professional or fiduciary capacity without bona
              fide claim, coupled with acts of dishonesty, fraud, deceit or
              misrepresentation. In Committee on Legal Ethics v. White, 176
W. Va. 753, 349 S.E.2d 919 (1986), a lawyer was disbarred for
              conversion of client trust funds. In In re Hendricks, 155
W. Va. 516, 185 S.E.2d 336 (1971), another lawyer was
              disbarred for detaining client money without a bona fide claim
              and for acts of fraud and deceit.

                     In Lawyer Disciplinary Board v. Coleman, 219 W. Va.
790, 639 S.E.2d 882 (2006), this Court stated that “we do not
              take lightly those disciplinary cases in which a lawyer’s
              misconduct involves the misappropriation of money. In such
              instances, we have resolutely held that, unless the attorney
              facing discipline can demonstrate otherwise, disbarment is the
              only sanction befitting of such grievous misconduct.” Id. at
              797, 639 S.E.2d at 889. In addition, “misappropriation of
              funds by an attorney involves moral turpitude; it is an act
              infected with deceit and dishonesty and will result in
              disbarment in the absence of compelling extenuating
              circumstances justifying a lesser sanction.” Kupec, 202 W. Va.
              at 571, 505 S.E.2d at 634.

Scotchel, 234 W. Va. at 646, 768 S.E.2d at 749 (emphasis added).



              While this Court finds that Mr. Morgan’s misappropriation of funds is

sufficient to warrant disbarment on its own, we would be remiss to ignore the numerosity

and severity of Mr. Morgan’s other instances of misconduct. Mr. Morgan violated nineteen

different rules of the Rules of Professional Conduct, with a total of 134 separate instances

of misconduct. Beyond his financial mishandlings, Mr. Morgan also committed violations

regarding his competency, his diligence, his communication with clients, his failure to

                                            47
obtain written fee agreements, his failure to provide client files to clients when requested,

his failure to expedite litigation, his lack of candor and honesty, his failure to ensure

employees followed his ethical obligations, his failure to not mislead with the name of his

firm, his failure to respond to Disciplinary Counsel, his failure to supervise his employees,

and his engagement in conduct that was prejudicial to the administration of justice. This

is not a scenario involving a singular act of misconduct, but rather, this is a troubling pattern

of repeated, egregious behavior.



              Among the disciplinary cases in West Virginia, several support the sanction

of suspension for misconduct not relating to the misappropriation of client funds.          See,

e.g., Lawyer Disc. Bd. v. Rossi, 234 W. Va. 675, 769 S.E.2d 464 (2015) (lawyer’s license

to practice law suspended for three years after committing multiple offenses of misconduct

including: lack of diligence, lack of communication, failure to properly terminate

representation, failure to expedite litigation, engaging in dishonest behavior, engaging in

conduct that is prejudicial to the administration of justice, and failure to respond to the

ODC); Lawyer Disc. Bd. v. Karl, 192 W. Va. 23, 449 S.E.2d 277 (1994) (license suspended

for three months for failure to act diligently and for failure to communicate); Lawyer Disc.

Bd. v. Keenan, 189 W. Va. 37, 427 S.E.2d 471 (1993) (lawyer’s license suspended

indefinitely for failure to provide competent representation, failure to act diligently, and

failure to communicate effectively).




                                              48
              However, in this instance, not only did Mr. Morgan commit the above-

referenced violations but he did so while also misappropriating client funds.

Unfortunately, this is not just one case of negligence by an attorney involving one

employee—but rather, this is a case involving twenty-two separate complaints involving

multiple clients who have been harmed and who have suffered real injury by Mr. Morgan’s

actions. As such, we agree that annulment is an appropriate punishment for Mr. Morgan’s

misconduct, which reflects both his deficient representation of clients and his

misappropriation of client funds.



              When considering these severe facts, we agree with the Hearing Panel

Subcommittee that Mr. Morgan’s behavior violated the following rules: Rule 1.1 (8

violations); Rule 1.3 (13 violations); Rule 1.4(a) (13 violations); Rule 1.4(b) (13

violations); Rule 1.5(a) (1 violation); Rule 1.5(b) (5 violations); Rule 1.15(a) (14

violations); Rule 1.15(c) (10 violations); Rule 1.15(d) (1 violation); Rule 1.16(d) (8

violations); Rule 3.2 (3 violations); Rule 3.3(a) (1 violation); Rule 5.3 (7 violations); Rule

7.5 (1 violation); Rule 8.1(a) (6 violations); Rule 8.1(b) (15 violations); Rule 8.4(b) (1

violation); Rule 8.4(c) (7 violations); and Rule 8.4(d) (7 violations). Therefore, we find

that the sheer volume of these violations—in conjunction with their egregious nature—

warrants the annulment of Mr. Morgan’s law license.




                                             49
                                             IV.

                                      CONCLUSION

              We find that the following sanctions will accomplish the goals of our

disciplinary system by punishing Mr. Morgan, restoring public confidence in the ethical

standards of our profession, and serving as a deterrent to other members of the bar. See

Taylor, 192 W. Va. at 144, 451 S.E.2d at 445 (“Attorney disciplinary proceedings are not

designed solely to punish the attorney, but rather to protect the public, to reassure it as to

the reliability and integrity of attorneys and to safeguard its interest in the administration

of justice.”). For the reasons set forth above, we concur with the HPS’s recommended

sanctions. Therefore, we order that Mr. Morgan’s law license is annulled and that he

comply with the mandates of Rule 3.28 of the Rules of Lawyer Disciplinary Procedure

unless he has submitted such as part of his immediate suspension in Case No. 19-0885.

We further order Mr. Morgan to issue the following refunds:

                         i.   $1,192.50 to Public Defender Services;
                        ii.   $7,500.00 to Valerie Norwood;
                      iii.    $3,500.00 to W.T.;
                       iv.    $3,500.00 to E.L.;
                        v.    $9,000.00 to Todd Clutter;
                       vi.    $1,250.00 to Lonnie Lilly;
                      vii.    $3,000.00 to R.D.;
                     viii.    $4,800.00 to T.R.;
                       ix.    $3,050.00 to D.K.;
                        x.    $1,300.00 to J.H.;
                       xi.    Judgment plus interest to Elizabeth Good; and
                      xii.    $3,500.00 to P.B.

Finally, we order Mr. Morgan to pay the costs of these proceedings pursuant to Rule 3.15

of the Rules of Lawyer Disciplinary Procedure.


                                             50
Law License Annulled and Other Sanctions Imposed.




      51